Citation Nr: 0707599	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  04-07 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for diabetes mellitus, type II.

2.  Entitlement to a disability evaluation in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity, secondary to service-connected diabetes mellitus.

3.  Entitlement to a disability evaluation in excess of 10 
percent for peripheral neuropathy of the left lower 
extremity, secondary to service-connected diabetes mellitus.

4.  Entitlement to an effective date earlier than July 30, 
1992, for the grant of service connection for diabetes 
mellitus.


REPRESENTATION

Veteran represented by:	The American Legion
ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran's diabetes mellitus requires a restricted 
diet and insulin, but not a regulation of activities; the 
veteran has not been advised by a physician to avoid 
strenuous occupational and recreational activities because of 
his diabetes.

2.  The veteran's symptoms associated with peripheral 
neuropathy of the lower extremities are consistent with no 
more than mild incomplete paralysis.  There is no objective 
evidence of moderate incomplete paralysis of the sciatic 
nerve of either lower extremity.

3.  The veteran has not submitted evidence tending to show 
that his service-connected diabetes and peripheral neuropathy 
require frequent hospitalization, are unusual, or cause 
marked interference with employment.

4.  A formal claim of entitlement to service connection for 
diabetes mellitus, type II, was received at the RO on July 
30, 1992, and there is nothing in the record received prior 
to July 30, 1992 that could be construed as an informal claim 
for service connection for diabetes mellitus.

CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.119, Diagnostic Code 7913 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for peripheral neuropathy of the right lower extremity have 
not been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.321, 4.2, 4.7, 4.21, 4.124a, Diagnostic 
Code 8520 (2006).

3.  The criteria for an evaluation in excess of 10 percent 
for peripheral neuropathy of the left lower extremity have 
not been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.321, 4.2, 4.7, 4.21, 4.124a, Diagnostic 
Code 8520 (2006).

4.  The criteria for an effective date earlier than July 30, 
1992 for the grant of service connection for diabetes 
mellitus have not been met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.400 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002 & Supp.2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in a March 2002 letter.  That letter 
essentially informed the veteran to send any pertinent 
evidence in his possession to VA, informed him of the 
evidence required to substantiate the claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains service medical 
records, and post-service medical records from the VA Medical 
Center in Gainesville, the VA outpatient clinics in Orlando 
and N. Florida/S. Georgia, as well as private medical 
evidence from Jacksonville Health Care Group.  It appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to his claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In light of the denial of the veteran's increased rating 
claims and earlier effective date claim, no additional 
disability ratings or effective dates will be assigned, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  For the above reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2006) (harmless error).


Increased Rating Claims

The Board has reviewed all the evidence in the veteran's 
claims folder, to include, but not limited to, VA medical 
evidence.  For the purpose of reviewing the medical history 
of the veteran's service-connected disorder, see 38 C.F.R. §§ 
4.1, 4.2, the Board also reviewed medical evidence developed 
in connection with prior claims.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service-
connected disorder.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2006); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38C.F.R. § 4.3 (2006).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2006), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
When an appeal ensues from the veteran's disagreement with 
the evaluation assigned in connection with the original grant 
of service connection, the potential for the assignment of 
separate, or "staged" ratings for separate periods of time, 
based on the facts found, must be considered.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Here, in a September 2001 rating decision, the RO granted 
service connection for diabetes, secondary to Agent Orange 
exposure, and assigned a 20 percent evaluation, effective 
July 9, 2001.  In an April 2002 rating decision, the RO 
continued the 20 percent evaluation for diabetes mellitus, 
and denied service connection for peripheral neuropathy.  In 
a March 2003 rating decision, the RO continued a 20 percent 
evaluation for diabetes mellitus with peripheral neuropathy; 
neuropathy was considered a part of the diabetic process but 
was considered noncompensably disabling.  The 20 percent 
evaluation for diabetes mellitus has continued to the 
present, and the RO, in an October 2005 rating decision, 
granted separate 10 percent evaluations for peripheral 
neuropathy of each lower extremity.


Diabetes Mellitus

The veteran's 20 percent evaluation for diabetes has been 
assigned pursuant to Diagnostic Code 7913.  Under such code, 
a 20 percent evaluation is warranted for diabetes requiring 
insulin and restricted diet; or oral hypoglycemic agent and 
restricted diet.  A 40 percent evaluation, the next higher, 
is warranted for diabetes requiring insulin, restricted diet, 
and a regulation of activities.  To warrant the next higher, 
a 60 percent, evaluation for diabetes under Diagnostic Code 
7913, the evidence must show that diabetes requires insulin, 
a restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A maximum rating of 100 
percent is warranted when the disability requires more than 
one daily injection of insulin, a restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2006).  

On review, the Board finds that an evaluation in excess of 20 
percent evaluation for diabetes mellitus is not warranted.  
While VA examination reports dated in April 2002 and August 
2005 reflect that the veteran's diabetes requires a 
restricted diet and insulin, this evidence fails to show that 
the veteran's diabetes requires a regulation of activities.  
Regulation of activities means "avoidance of strenuous 
occupational and recreational activities."  The Board 
acknowledges that the veteran's primary care provider has 
imposed some functional restrictions with regard to climbing 
ladders and working in high places, however the evidence 
shows that those restrictions were imposed due to the 
veteran's peripheral neuropathy, and not because of his 
diabetes.  In this regard, the August 2005 VA examiner 
reported that the veteran continues to work full-time as a 
self-employed construction worker with no specific 
limitations (with the exception of the functional 
restrictions specific to peripheral neuropathy).  
Significantly, the medical evidence of record fails to show 
that veteran has been advised by a physician to avoid 
strenuous occupational and recreational activities.  The 
regulation of activities is the primary characteristic 
distinguishing the higher evaluation in this case and, absent 
a finding that the veteran's diabetes requires a regulation 
of activities, a higher evaluation is not warranted.

In sum, although the veteran's service-connected diabetes 
requires insulin and a restricted diet, the evidence fails to 
show that his diabetes requires a regulation of activities.  
Consequently, an evaluation in excess of 20 percent is not 
warranted.  38 C.F.R. § 4.119, Diagnostic Code 7913.  


Peripheral Neuropathy of the Lower Extremities

As noted, the veteran is currently in receipt of separate 10 
percent evaluations for peripheral neuropathy of each lower 
extremity, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 
8520.  

Paralysis of the sciatic nerve is rated under Diagnostic Code 
8520.  Under this code, mild incomplete paralysis warrants a 
10 percent evaluation.  Moderate incomplete paralysis 
warrants a 20 percent evaluation.  Moderately severe 
incomplete paralysis warrants a rating of 40 percent.  Severe 
incomplete paralysis, with marked muscular atrophy, warrants 
a 60 percent evaluation.  An 80 percent evaluation is 
warranted for complete paralysis of the sciatic nerve.  38 
C.F.R. § 4.124a, Diagnostic Code 8520 (2006).  Complete 
paralysis of the sciatic nerve is manifested by: the foot 
dangles and drops, no active movement possible of muscles 
below the knee, and flexion of the knee weakened or (very 
rarely) lost.

Evidence relevant to the severity of the veteran's peripheral 
neuropathy includes an electromyelogram report dated on 
January 31, 2003.  Such report indicates that the veteran an 
electromyelogram due to complaints of painful feet.  
Conclusions were as follows:  1).  distal symmetrical axon or 
demylinating-type of sensory motor neuropathy; and 2).  no 
evidence of left or right lumbar or sacral radiculopathy.

On August 2005 VA examination, the veteran complained of 
continued tingling and pinprick sensations in his feet.  
There was no abnormality as to strength and sensation of the 
lower extremities.  Deep tendon reflexes were 2+ and equal, 
bilaterally.  The veteran had intact peripheral pulses of the 
dorsalis pedi and posterior tibial.  There was a good 
capillary refill.  Sensation was intact, and vibratory 
testing was decreased.  

On review of the evidence of record, the Board finds that an 
evaluation in excess of 10 percent is not warranted for 
peripheral neuropathy of either lower extremity.  In this 
regard, based on the above-cited evidence, the Board 
concludes that the veteran's symptoms are most consistent 
with mild incomplete paralysis of the sciatic nerve, as 
opposed to moderate incomplete paralysis.  As noted, strength 
and sensation of the lower extremities is regarded as normal.  
Accordingly, evaluations in excess of 10 percent (left) and 
10 percent (right) are not warranted for neuropathy of the 
lower extremities at any time since January 31, 2003, the 
effective date for the separate evaluations for these 
disabilities. 

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign higher evaluations.  Thus, the 
preponderance of the evidence is against the veteran's 
increased rating claims for diabetes and peripheral 
neuropathy of both lower extremities, and they must be 
denied.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular scheduler standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. §3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identity 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. § 3.321 (b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the veteran is 
frequently hospitalized for his service-connected diabetes 
mellitus and peripheral neuropathy.  There is also no 
objective evidence that the veteran's case presents an 
unusual disability picture or that the veteran's 
diabetes/neuropathy has caused interference with employment.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action.  See VAOPGCPREC 6-
96.


Earlier Effective Date Claim

The veteran contends that an effective date earlier than July 
30, 1992 for diabetes mellitus is warranted.

The effective date of an award is generally the date of 
receipt of a claim (or informal claim where appropriate), or 
the date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.400 (2006).  
More specifically, the effective date of an award of 
disability compensation for direct service connection is the 
day following separation from active service or the date 
entitlement arose, if the claim was received within one year 
after separation from service; otherwise, it is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(b)(1) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.400(b)(2)(i) (2006).

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2006).  An informal claim is 
any communication or action indicating an intent to apply for 
one or more VA benefits.  38 C.F.R. § 3.155(a) (2006).  VA 
must look to all communications from a claimant that may be 
interpreted as applications or claims - formal and informal - 
for benefits and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992).  If VA fails to forward an application form to 
the claimant after receipt of an informal claim, then the 
date of the informal claim must be accepted as the date of 
claim for purposes of determining an effective date.  
Servello, 3 Vet. App. at 200.

The Board also notes that in May 1989, the U.S. District 
Court for the Northern District of California voided all 
denials of Agent Orange claims based on a regulation that 
became effective on September 25, 1985.  Nehmer v. United 
States Veterans Administration, 712 F. Supp. 1404, 1409 (N.D. 
Cal. 1989) (Nehmer I).  The district court later clarified 
its ruling, holding that the covered claims were those in 
which the disease or cause of death was later found to be 
service connected under valid VA regulations.  Nehmer v. 
United States Veterans Administration, 32 F. Supp. 2d 1175, 
1183 (N.D. Cal. 1999) (Nehmer II).

In May 1991, the United States government and the plaintiffs 
in the Nehmer litigation entered into a stipulation according 
to which VA would readjudicate any claim denials which were 
voided by the Nehmer I holding.  Nehmer v. United States 
Veterans' Administration, No. CV-86-6160 (N.D. Cal. May 17, 
1991) (Nehmer Stipulation).  The effective date of any 
resulting award of benefits would be based upon the filing 
date of the original claim, for claims originally filed 
before May 3, 1989 (Stipulation 1), or on the later of the 
filing date of the claim or the date of disability or death 
of the veteran, for claims filed after May 3, 1989 
(Stipulation 2).  See Williams v. Principi, 310 F.3d 1374, 
1375-76 (Fed. Cir. 2002).

The Nehmer stipulations were later incorporated into a final 
regulation, 38 C.F.R. § 3.816, that became effective on 
September 24, 2003.  That regulation defines a "Nehmer class 
member" to include a Vietnam veteran who has a covered 
herbicide disease, to include type II diabetes mellitus.  38 
C.F.R. § 3.816(b)(1)(i), (2)(i).  That regulation further 
provides that where a "Nehmer class member" is entitled to 
disability compensation for a covered herbicide disease, and 
the claim was pending before VA on May 3, 1989, the effective 
date of the award will be the later of the date such claim 
was received by VA or the date the disability arose.  38 
C.F.R. § 3.816(c)(2).  The regulation further states that a 
claim will be considered a claim for compensation for a 
particular covered herbicide disease if:  (i) The claimant's 
application and other supporting statements and submission 
may reasonably be viewed, under the standards ordinarily 
governing compensation claims, as indicating an intent to 
apply for compensation for the covered herbicide disability; 
or (ii) VA issued a decision on the claim, between May 3, 
1989 and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, in which VA denied compensation for a 
disease that reasonably may be construed as the same covered 
herbicide disease for which compensation has been awarded.  
38 C.F.R. § 3.816(c)(2).  Otherwise, the effective date of 
the award is determined in accordance with 38 C.F.R. §§ 
3.114, 3.400, 3.816(c)(4). 

In this case, by a September 2001 rating decision, the RO 
granted service connection for diabetes mellitus based on 
herbicide exposure, and assigned a 20 percent evaluation, 
effective July 9, 2001.  By a February 2002 rating decision, 
the RO granted an effective date for diabetes, retroactive to 
July 30, 1992, which is the date of the original application.  

In determining whether an earlier effective date is 
warranted, the Board must consider whether the veteran filed 
an informal claim for service connection for diabetes prior 
to the assigned effective date of July 30, 1992.  In this 
regard, review of the claims folder fails to reveal any prior 
communication from the veteran or his representative that may 
be construed as indicating intent to seek or apply for 
entitlement to service connection for diabetes.  In fact, 
there is no communication or evidence received prior to the 
veteran's July 30, 1992 claim.  The veteran's original claim 
is the first piece of evidence in his claims folder.  The 
Board also notes that the Nehmer cases are not applicable in 
this case and do not provide for an effective date earlier 
than July 30, 1992.  

In sum, there is no legal basis for an effective date prior 
to July 30, 1992 for the grant of service connection for 
diabetes, and the claim must be denied.  The reasonable doubt 
doctrine is not for application as the preponderance of the 
evidence is against the veteran's claim.  See 38 U.S.C.A. § 
5107(b) (West 2002 & Supp. 2006).




ORDER

Entitlement to a disability evaluation in excess of 20 
percent for diabetes mellitus is denied.

Entitlement to a disability evaluation in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity is denied.

Entitlement to a disability evaluation in excess of 10 
percent for peripheral neuropathy of the left lower extremity 
is denied.

Entitlement to an effective date earlier than July 30, 1992 
for the grant of service connection for diabetes mellitus is 
denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


